*380MEMORANDUM **
The Clerk shall file the late opposition to the motion for summary disposition received on February 15, 2006.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied. See 8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.